Perkins, J.
Kinclig gave a power of attorney to Ghamberlain, to confess a judgment in favor of March, for a debt due to him.
The power was duly executed and proved. "We are satisfied of this from an examination of the record.
B. Ileaih, for appellant.
E. M. Ghamberlain, for appellee.
When judgment was about to be entered in execution of the power, Eindig presented to the Court a revocation of it, on the ground that it was for too large an amount. The Court disregarded the revocation, and directed the judgment to be entered.
■ A power of attorney to confess judgment is not revocable by act of the party. See Story on Agency, § 477; 2 Arch-bold’s Pr. p. 21. But if any fact affecting its validity be alleged, the Court will permit an issue to be formed and tried, and act in the premises accordingly, annulling the warrant or reducing the amount of judgment upon it, as the case proved may require. In this case, the defendant may yet have the judgment corrected, on complaint filed and heard, as in other cases. Archbold, supra; 15 Petersdorf, pp. 366, 367, 368.

Per Curiam.

The appeal is dismissed, with costs.